DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 05/26/2021 is/are being considered by the examiner.
Claims 1-3, 6, 8, 10-20, 22 are pending:
Claims 4, 5, 9 were canceled of record
Claims 7, 21, 23 are canceled in the examiner’s amendment below


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, and/or the examiner’s amendment below, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, and/or the examiner’s amendment below, with respect to 35 USC 103 art rejections by Sumser (US 7,010,916), Burgers (US 8,424,296), Sirakov (US 7,775,759), Chen (US 7,475539), and Yamashita (US 2017/0328269) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Claim 1/6/17
Limitation “the first port positioned upstream of the impeller relative to the flowing intake air, and the second port located upstream of the first port relative to the flowing intake air” recites the term “upstream” to locate the relative positioning of structures, the office would like to explicitly note that the term “upstream” is being used solely as a relative locating description and that the first and second ports are not required to be in the same flow path as the impeller or the flowing intake air, as applicant’s Fig3 discloses that ports 336/338 are not in the same flow path as intake passage 318 nor impeller 308.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Evans (75818) on 06/07/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1
Amend the end of the claim as follows:
“ …
creating turbulence in air within the recirculation passage using a set of guiding vanes when the air is positioned on an opposite side of a compressor housing wall from the ribs of the cooling jacket[[.]]; and
wherein the recirculation passage, the guide vanes, and a primary length of the plurality of ribs extend coaxial with a central axis of the compressor intake passage.”
Claim 6
L3, amend “to a casing which at least partially surrounds[[surrounding]]”
L14, amend “an [[the]] outer surface of the casing [[compressor housing]]”
Amend the end of the claim as follows:
“…
a set of guiding vanes positioned in the recirculation passage and at least a portion of the set of guiding vanes extending along the first length of the inner surface of the wall of the compressor housing as the cooling jacket but on an opposite side of the wall of the compressor housing[[.]]; and
wherein the plurality of ribs are disposed in the liquid coolant passage within the wall of the compressor housing, and a primary length of the plurality of ribs extend coaxial with recirculation passage.”
Claim 7
Cancel.
Claim 8
L1, amend “of claim [[7]]6”
Claim 17
L3, amend “to a casing which at least partially surrounds[[surrounding]]”
L16, amend “an [[the]] outer surface of the casing [[compressor housing]]”
Amend the end of the claim as follows:
“a set of guiding vanes positioned in the recirculation passage, at least a portion of the set of guiding vanes extending along the first length of the wall of the compressor housing as the plurality of ribs but on an opposite side of the wall of the compressor housing from the plurality of ribs, and the set of guiding vanes dividing an inner volume of the recirculation passage into individual chambers, wherein a primary length of the plurality of ribs extend coaxial with a central axis of the intake passage, extend along the cooling jacket, and are evenly spaced apart.”
Claim 21
Cancel.
Claim 23
Cancel.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “the cooling jacket extending coaxial with the recirculation passage and from a first port to a second port, the first port positioned upstream of the impeller relative to the flowing intake air, and the second port located upstream of the first port relative to the flowing intake air … wherein the recirculation passage, the guide vanes, and a primary length of the plurality of ribs extend coaxial with a central axis of the compressor intake passage.” in combination with the remaining limitations of the claim.
Claim 6
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “the cooling jacket extending coaxial with the recirculation passage from a first port to a second port, the first port positioned upstream of the impeller relative to intake passage flow, and the second port located upstream of the first port relative to the intake passage flow … wherein the plurality of ribs are disposed in the liquid coolant passage within the wall of the compressor housing, and a primary length of the plurality of ribs extend coaxial with recirculation passage.” in combination with the remaining limitations of the claim.
Claim 17
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “the cooling jacket extending coaxial with the recirculation passage from a first port to a second port, the first port positioned upstream of the impeller relative to intake passage flow, and the second port located upstream of the first port relative to the intake passage flow … wherein a primary length of the plurality of ribs extend coaxial with a central axis of the intake passage, extend along the cooling jacket, and are evenly spaced apart.” in combination with the remaining limitations of the claim.
Claims 2-3, 8, 10-16, 18-20, 22 are allowable based on dependency on the respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747